1    MARK WRAY, #4425
2    mwray@markwraylaw.com
     LAW OFFICES OF MARK WRAY
3    608 Lander Street
4
     Reno, Nevada 89509
     (775) 348-8877
5    (775) 348-8351 fax
     Attorneys for Plaintiffs
6
     SUZETTE COLE, THOMAS POTTER,
7    MARK WRAY, and CHERRY PATCH LLC
8
9                                UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
12   SUZETTE COLE, THOMAS POTTER,
13   and MARK WRAY, as Trustees of
     Moundhouse – 2000 Trust; CHERRY
14   PATCH LLC, a Nevada limited liability
     company,                                      Case No. 2:18-cv-00211-RFB-GWF
15
                   Plaintiffs,
16                                                 STIPULATION AND ORDER FOR
            vs.                                    DISMISSAL WITH PREJUDICE
17                                                 PURSUANT TO FRCP 41(a)(1)(A)(ii)
     NYE COUNTY; NYE COUNTY
18   BOARD OF COUNTY
     COMMISSIONERS; DAN
19   SCHINHOFEN (in his personal and
     official capacity as an employee of Nye
20   County); NYE COUNTY SHERIFF’S
     OFFICE; SHARON WEHRLY (in her
21   official capacity as an employee of Nye
22   County); JANE DOE; and JOHN ROE,

23                 Defendants.

24
25         Plaintiffs Suzette Cole, Thomas Potter, and Mark Wray, as Trustees of
26   Moundhouse – 2000 Trust and Cherry Patch LLC, by and through their attorney, Mark
27   Wray, and Defendants Nye County, Nye County Board of County Commissioners, Dan
28   Schinhofen, Nye County Sheriff’s Office, and Sharon Wehrly, by and through their


                                               1
 1   attorney, Rebecca Bruch of Erickson Thorpe & Swainston, Ltd., hereby stipulate that this
 2   case be dismissed, with prejudice, with each party to bear its own fees and costs.
 3
 4
            DATED: February 8, 2019               LAW OFFICES OF MARK WRAY
 5
 6
                                                  By:____/s/ Mark Wray______________
 7                                                      MARK WRAY
                                                  Attorney for Plaintiffs
 8
                                                  SUZETTE COLE, THOMAS POTTER, and
 9                                                MARK WRAY, as Trustees of Moundhouse –
                                                  2000 Trust and CHERRY PATCH LLC
10
11
            DATED: February 8, 2019               ERICKSON THORPE & SWAINSTON, LTD.
12
13
                                                  By:____/s/ Rebecca Bruch ________
14                                                       REBECCA BRUCH, #7289
15                                                99 W. Arroyo St.
                                                  Reno, Nevada 89505
16                                                (775) 786-3930
17                                                Attorneys for Defendants
                                                  NYE COUNTY, NYE COUNTY BOARD OF
18                                                COUNTY COMMISSIONERS, DAN
19                                                SCHINHOFEN, NYE COUNTY SHERIFF’S
                                                  OFFICE and SHARON WEHRLY
20
21
                                                ORDER
22
23          The parties having stipulated,

24          IT IS SO ORDERED.
25                                       ________________________________
                                             _______________________________
                                         RICHARD
                                             UNITEDF. STATES
                                                      BOULWARE,    II
                                                             DISTRICT/
26
                                         UNITED  STATES DISTRICT
                                             MAGISTRATE   JUDGE       JUDGE
27
                                             DATED this 11th day of February, 2019.
28
                                                  DATED:________________________

                                                    2
